Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 1 of 17 Page|D 584

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHRISTOPHER MARK PARIS, and,
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

Plaintiffs, Case No. 8:19-cv-00423
vs.

WILLIAM LEVINSON,

LEVINSON PRODUCTIVITY ;'
SYSTEMS, PC, a Pennsylvania l
Corporation, MARC TIMOTHY

SMITH, individually, and d/b/a

CAYMAN BUSINESS SYSTEMS, `:
GUBERMAN PMC, a Connecticut ’
Corporation, DARYL GUBERMAN, , ~ `
an individual, DONALD LABELLE, an _ v 3
individual

wis li\§l

»

Defendants.

 

DEFENDANT, LEVINSON PRODUCTIVITY SYSTEMS, PC’ S. FIRST MOTION TO
DISMISS PLAINTIFFS’ COMPLAINT FOR LACK OF PERSONAL JURISDICTION
AND MEMORANDUM OF LAW IN SUPPORT

COMES NOW, Defendant, LEVINSON PRODUCTIVITY SYSTEMS, INC., a
Pennsylvania corporation (hereinafter “LPS, PC”) by and through its undersigned counsel, and
for the sole and limited purpose of challenging the jurisdiction of this Court over its person,
joining with the arguments raised by co-Defendant WILLIAN LEVINSON, and pursuant to
Federal Rule of Civil Procedure l2(l_))(2), hereby files this Motion to Dismiss the Complaint filed
by Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International, LLC

(“PLAINTIFFS”) for Lack of Personal Jurisdiction and to quash service of process, and in

support thereof states as follows:

Paris v. Levinson, et.al.
Case No.: 8:]9-cv-0423 l | P a g c

1

’\..¢\."_i ii ‘

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 2 of 17 Page|D 585

I. STATEMENT OF FACTS

l. This matter concerns allegations of defamation / libel, tortious interference with a
business interest and cybersquatting arising from a dispute between PLAINTIFFS and
WILLIAM LEVINSON (hereinafter LEVINSON), concerning each party’s qualifications
to teach ISO 9000 quality management standards and provide certifications within
particular industries

2. In support of PLAINTIFFS’ claim relative to jurisdiction, PLAINTIFFS have alleged that
LPS, PC has committed tortious acts directed towards PLAINTIFFS in the State of
Florida or has established minimum contacts within Florida subjecting it to jurisdiction
herein. See.' Plaz`ntiffs" Verijiea’ Complal'm‘, attached hereto as Exhibit A.

3. PLAINTIFFS have failed to plead sufficient facts to establish a basis for the exercise of
personal jurisdiction by this Court over LPS, PC,

4. LPS, PC does not have the minimum contacts necessary to establish that it has
purposefully availed itself of the State of Florida and is not subject to jurisdiction herein.
LPS, PC is a Pennsylvania professional corporation wholly owned by LEVINSON as its
President, since 2001, solely for the purpose of facilitating LEVINSON’s profession as a
consultant At no time has LPS, PC been authorized to conduct business in the State of
Florida; nor has LPS, PC engaged in a business venture in the State of Florida; nor has
LPS, PC owned a business in the State of Florida; nor has LPS, PC owned, leased, or
possessed, any real estate in the State of Florida; nor has LPS, PC executed any contracts
With businesses in the State of Florida; nor has LPS, PC maintained any telephone
listings or bank accounts in the State of Florida; nor has LPS, PC maintained any
business agents, employees, principals, or officers in the State of Florida; nor has LPS,

PC offered products or services via websites specifically targeting potential customers in

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 2 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 3 of 17 Page|D 586

the State of Florida; nor has LPS, PC targeted any advertisements to the State of Florida;
nor has LPS, PC performed consulting services in the State of Florida; nor has LPS, PC
received compensation or endorsements for promoting training seminars by other
professionals in the State of Florida; nor does LPS, PC have any financial interest in
companies promoting training seminars in the State of Florida, See.' A]j'l`davz`t of Willz'am
Levinsort in Support of Motiorz to Dismiss for Lack of Personal Jurisdictz`on, generally,
attached hereto as Exhibit B.

5. LEVINSON’s physical presence in the State of Florida, in regard to LPS, PC, has been
limited to three occasions in over 10 years: in 2016 to attend a technical conference as an
unpaid speaker and for two court appearances on behalf of himself`, and LPS, PC, in the
unrelated matter l7-CA-OO3 804 currently pending in Hillsborough County, Florida. See.'
Ajj‘z`davit of Willz'am Levirtson in Support of Motz`ort to Dismz`ss for Lack of Persorzal
Jurisdiction, 11 18-2], attached hereto as Exhibit B.

6. Thus, regardless of the allegations of the current Complaint or any future pleading, the
Courts of the State of Florida lack personal jurisdiction over LPS, PC.

II. MEMORANDUM OF LAW

A plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant
bears the initial burden of alleging in the complaint sufficient facts to make out a prima facie
case of jurisdiction United Technologies Corp. v. Mazer, 556 F. 3d 1260, 1274 (Court of
Appeals, llth Circuit 2009) citing Posrzer v. Essex Irts. Co., Ltd., 178 F.3d 1209, 1214 (l lth
Cir.l999) (per curiam). Where the defendant challenges jurisdiction by submitting affidavit
evidence in support of its position, the burden Shifts back to the Plaintiff to produce evidence

supporting jurisdiction. Id. at 1274.

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 3 | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 4 of 17 Page|D 587

A federal court must then undertake a two-step inquiry to determine whether personal
jurisdiction exists. In order to find personal jurisdiction over the defendant exists, the court must
determine that:

l. The exercise of jurisdiction is appropriate under the state long-arm statute;

2. The exercise of jurisdiction does not violate the Due Process Clause of the

Constitution
Id. at 1274. The reach of the Florida Long-Arm Statute is a question of Florida law and Federal

courts are required to construe such law as would the Florida Supreme Court. ld. at 1274.

A. T he Exercise of Personal Jurisdiction 0ver LPSz PC is InaQQreriate Under Florida ’s

Long-Arm Statute

The Florida Supreme Court articulated a two-step inquiry for determining whether long-
arm jurisdiction over a non-resident defendant is proper in Venetian Salami Co. v. Parthenais,
554 So. 2d 499, 500 (Fla. 1989). Werzdt v. Horowitz, 822 So.2d 1252, 1257 (Fla. 2002). First, it
must be determined that the complaint alleges Sufficient jurisdictional facts to bring the action
within the ambit of the statute; the next inquiry is whether sufficient “minimum contacts” are
present to satisfy due process requirements Id. at 1257. If both prongs are not met, the court has
no jurisdiction over the non-resident defendant and no ability to adjudicate the claims pending
against them. Gz'lles Rollet v. Gwenaelle de Bz`zemont, No. 3Dl4-2165 353, 356.

The first prong of the Venetiarz Salami standard- the statutory prong- is governed by
Florida’s long-arm statute and bestows broad jurisdiction on Florida Courts. Wendt at 1257.
However, courts are required to strictly construe the long-arm statute. Seabra v. Int’l Specialty
Imps., Irtc., 869 So. 2d 732, 733 (Fla. 4th DCA 2004); accord Blumberg v. Steve Wez`ss & Co.,
922 So. 2d 361, 363 (Fla. 3rd DCA 2006). The second prong- the constitutional prong- is

governed by United States Supreme Court precedent interpreting the Due Process Clause of the

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 4 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 5 of 17 Page|D 588

Constitution and imposes a more restrictive requirement Id. at 1257. A court can only exercise
jurisdiction if the [individual] maintains “certain minimum contacts with the forum state such
that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial
justice.”’ Id. at 1257.

Florida’s long-arm statute, Fla. Stat §48.193 contains provisions for establishing both
general and specific personal jurisdiction. Rautenberg v. Falz, 103 So. Rd 924, 928 (Fla. 2d
DCA 2016). General personal jurisdiction is established by showing that the defendant engaged
in Substantial and not isolated activities in Florida, Id. at 928. Specific personal jurisdiction is
established by showing that the defendant committed a tortious act in Florida and has sufficient
minimum contacts with the state. Id. at 928

Procedurally, the plaintiff bears the initial burden of pleading sufficient facts to bring the
action within the jurisdiction of the court, regardless of whether specific or general jurisdiction is
alleged. Venetian Salami at 500. To adequately allege a basis for jurisdiction, the plaintiff may
either track the statutory language without supporting facts or allege specific facts to show that
the defendant’s actions fall within one of the subsections of Fla. Stat. §48.193. Rautenberg at
928. ln the absence of sufficient allegations a complaint is subject to dismissal for lack of
jurisdiction upon motion of the defendant; such a motion does not require a supporting affidavit
Crownover v. Masada Corp., 983 So. 2d 709 (Fla. Z“d DCA 2008)

If the plaintiff meets the pleading requirement the defendant then has the burden to file a
legally sufficient affidavit or other sworn proof to contest the jurisdictional allegations
Rautertberg at 928. The defendant need not contest the ultimate allegations of the complaint but
only the jurisdictional allegations Rautenberg at 929. If the defendant’s affidavit fully disputes

the jurisdictional allegations, then the burden shifts back to the plaintiff to prove by affidavit or

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 5 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 6 of 17 Page|D 589

other sworn proof that there is a basis for jurisdiction Id. If the affidavits cannot be harmonized,
then the trial court must conduct a limited evidentiary hearing to resolve the issue. Id.
PLAINTIFFS maintain that LPS, PC has either committed tortious acts towards
PLAINTIFFS in the State of Florida or LPS, PC has established minimum contacts within
Florida subjecting it to jurisdiction herein. See.' Plaintijj’s’ Verz`jied Complaint 11 9, attached
hereto as ExhibitA. PLAINTIFFS’ complaint essentially alleges LPS, PC is subject to specific
personal jurisdiction pursuant to Fla. Stat. §48.193(1)(a)(2) or is subject to general personal
jurisdiction pursuant to Fla. Stat. §48.193(2). To support this allegation, PLAINTIFFS have
alleged the following:
¢ LEVINSON targeted PLAINTIFFS’ customers in the State of Florida [by] marketing
a competing seminar to the PLAINTIFFS’ in Cocoa Beach and promoted it on his
websites... Id. at 1[16
0 LEVINSON launched a continuous and systemic attack on [PLAINTIFFS] in an
effort to undermine the reputation and credibility thereof. .. Id. at 1197
PLAINTIFFS have not otherwise tracked the statutory language nor alleged specific facts to
establish that LPS, PC’s conduct subjects it to personal jurisdiction under Florida’s long-arm
statute. lt is clear from the PLAINTIFFS’ allegations that LPC, PC, played no active role in the
alleged conduct attributed to LEVINSON individually and was simply a passive entity associated
with LEVINSON for his general business operations in Pennsylvania.
i. PLAINTIFFS’ Allegations are lnsufficient to Establish General Personal

Jurisdz`ction over LPS, PC

 

The relevant subsection in this case, §48.193 (2), states:

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 6 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 7 of 17 Page|D 590

A defendant who is engaged in substantial and not isolated activity within this state,

whether such activity is wholly interstate, intrastate, or otherwise, is subject to the

jurisdiction of the courts of this state, whether or not the claim arises from that activity.
§48.193(2), Fla. Stat. The aforementioned Statute refers to contacts with the forum state
irrespective of the suit in which jurisdiction is brought, i.e. general jurisdiction.

To be subject to general jurisdiction of Florida courts a defendant’s activities in the state
must be “continuous and systematic.” Milberg Factors, Inc. v. Greenbaum, 585 So.2d 1089,
1091 (Fla. 3rd DCA 1991). Florida courts have harmonized the United States Supreme Court’s
interpretation of “continuous and systemic,” as described in Helicopteros Nacionales de
Columbia, S.A. v. Hall, 466 U.S. 408 (1984), With the meaning of “substantial and not isolated
activity” as used in Fla. Stat. §48.193(2). See, Nichols v. Palucct, 652 So.2d 389,392 (Fla 5th
DCA 1995). reh’g denied, review denied 659 So. 2d 1088 (Fla. 1995), cert. denied 516 U.S.
1046 (1996); and Travel Upportunities of Ft. Lauderdale, Inc. v. Walter Karl Lz°st Mgmt., Irzc.,
726 So.2d 313, 314 (Fla. 4th DCA 1999) (explaining that due process standard of Heh`copteros
applies to interpretation of Fla. Stat. §48.193(2)).

The term “substantial and not isolated activity” has therefore been found to mean
"continuous and systematic general business contacts" with Florida, See, Achievers Unlimited,
Inc. v. Nutri Herb, Inc., 710 So. 2d 716, 720 (Fla. 4th DCA 1998) (quoting, Americarz Overseas
Marirte Corp. v. Patterson, 632 So. 2d 1124, 1128 (Fla. lst DCA 1994)). This requirement
establishes a much higher threshold than the minimum contacts required by due process to assert
specific jurisdiction; the facts required to assert general jurisdiction must be extensive and
pervasive. Patterson, supra, at 1128, quoting Reliance Steel Products Co. v. Watson, ESS,

Marshall & Erzggas, 675 F.2d 587, 589 (3d Cir. 1982).

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 7 | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 8 of 17 Page|D 591

PLAINTIFFS have failed to satisfy their initial pleading burden to establish general
jurisdiction under Fla. Stat. §48.193(2). While PLAINTIFFS have alleged that LEVINSON
launched a “continuous and systemic attack...” PLAINTIFFS have failed to allege whatsoever
that LEVINSON’s continuous and systemic activity was conducted in or directed at Florida or
that any of LEVINSON’S alleged transgressions occurred on behalf of or in conjunction with the
business operations of LPS, PC.

Furthermore, even if` this court were to assume such allegations may be inferred and
PLAINTIFFS have met their initial pleading burden, WILLIAM LEVINSON, has filed a legally
sufficient affidavit, also applicable to LPS, PC, for which he is its President, fully disputing the
jurisdictional allegations As discussed above, and set forth in the Affidavit of William Levinson,
LEVINSON does not personally own, manage or operate any business in this state, nor does he
maintain any contracts in Florida or otherwise conduct any personal business in Florida. See
Ajj‘ia'avit of William Levinson 11 5-13, attached hereto as Exhibit B. Further, LPS, PC, does not
offer products, services, or advertising targeted at the State of Florida; nor does it perform
consulting services for any individual or business in the State of Florida, Id. at 14-16.

It is clear that, under the applicable legal standard, LPS, PC does not perform the
continuous and systemic activities required for this court to exercise general personal jurisdiction
over its person. PLAINTIFFS’ claims cannot be maintained in this venue pursuant to general
personal jurisdiction as PLAINTIFFS cannot satisfy subsection (2) of Florida’s long-arm statute.

Fla. stat §48.193.

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 8 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 9 of 17 Page|D 592

ii. PLAINTIFFS’ Allegatz`ons are Irzsufficient to Establish Specific Personal
Jurl`sdl`ctz'orl Over LPS, PC
The relevant subsection in this case, §48.193(1)(a), states:
A person, whether or not a citizen or resident of this state, who personally or through an
agent does any of the acts enumerated in this subsection thereby submits himself or
herself and, if he or she is a natural person, his or her personal representative to the
jurisdiction of the courts of this state for any cause of action arising from any of the

following acts:

(2) committing a tortious act within this state,
§48.193(1)(a)(2), Fla. Stat. The aforementioned statute refers to contacts with the forum state
related to the suit in which jurisdiction is brought, i.e. specific jurisdiction Where jurisdiction is
sought to be asserted based on the defendant committing a tortious act pursuant to Fla. Stat.
§48.193(1)(A)(2), as is alleged in this case, the cause of action must arise from the defendant’s
conduct in the state because of the connexity requirement contained in the statute. Werzdt at
1260. Further, as discussed, the defendant must have the minimum contacts necessary to satisfy
the due process clause of the constitution Id. at 1260

Even if this court were to assume that PLAINTIFFS’ have sufficiently pled a cause of
action for defamation/libel, tortious interference, and cybersquatting that brings LPS, PC within
the ambit of Florida’s long-arm statute, this is only the first step for establishing personal
jurisdiction pursuant to Venetian Salami. “The mere proof of any one of the several
circumstances enumerated in Fla. Stat §48.193 as the basis for obtaining jurisdiction of non-
residents does not automatically satisfy the due process requirement of minimum contacts"

Verzetian Salami at 502. The second step, addressing constitutional due process requirements of

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 9 | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 10 of 17 Page|D 593

minimum contacts between the defendant and the forum state, is much more restrictive. Internet
Sols, at 1216. As discussed below, LPS, PC does not have the minimum contacts necessary to
satisfy the second prong of the test set out in Verzetian Salami. As such, PLAINTIFFS claims
cannot be maintained in this venue pursuant to special personal jurisdiction
B. The Exercise of Personal Jurisdiction over LPS, PC violates the Due Process Clause
of the Constitution

As discussed, the requisite basis of the Florida courts’ exercise of personal jurisdiction
over a nonresident defendant, lies in meeting the imperatives of a two-pronged test: (1) The
defendant must satisfy the statutory requirements of Florida’s long-arm statutes, and (2) the
defendant must meet the constitutional due process requirement of having minimum contacts
with the State of Florida, “The strictures of the Due Process Clause forbid a state court to
exercise personal jurisdiction over [a defendant] under circumstances that would offend
‘traditional notions of fair play and substantial justice”’ Asahi Metal Indus. Co., v. Superz`or
Court of Cal., Solarzo Cty., 480 U.S. 102, 113 (1987) (quoting Int'l Shoe Co. v. Washz'rtgton, 326
U.S. 310, 316 (1945).

“Due Process limits on the state’s adjudication authority principally protect the liberty of`
the nonresident defendant - not the convenience of plaintiffs or third parties” Walden v. Fiore,
571 U.S. 277, 284 (2014). "A state may exercise specific jurisdiction only over a defendant Who
has certain `minimum contacts' with the state." Caiazzo v. Am. Royal Arts Corp., 73 So. 3d 245,
251 (Fla. 4th DCA 2011) (quoting Irzt’l Shoe, 326 U.S. at 316). “The minimum contacts
requirement is satisfied if the defendant purposefully directs activities at Florida and litigation
arises out of those activities, or the defendant purposefully avails himself of` the privilege of
conducting activities Within the forum state.” Rerzaz`ssance Health Publ'g., LLC v. Resveratrol

Partners, LLC, 982 So. 2d 739, 741 (Fla. 4th DCA 2008) (quoting Achievers Unlimz`ted, Irtc. v.

Paris v. Levinson, et.al.
Case No.: 8:[9-cv-0423 10 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 11 of 17 Page|D 594

Nutri Herb, Inc., 710 So. 2d 716, 719 (Fla. 4th DCA 1998)). "The defendant's conduct and
connection with the forum State [must be] such that he should reasonably anticipate being haled
into court there.'" Burger Kirzg Corp v. Rudzewicz, 471 U.S. 462, 474 (1985) (quoting World-
Wide Volkswagerz Corp. v. Woodsort, 444 U.S. 286, 297 (1980)).

In cases of specific personal jurisdiction the court must examine: (l) whether the
plaintiffs claims “arise out of or relate to” at least one of the defendant’s contacts with the
forum; (2) whether the nonresident defendant “purposefully availed” himself of the privilege of
conducting activities within the forum state, thus invoking the benefit of the forum state’s laws;
and (3) whether the exercise of personal jurisdiction comports with “traditional notions of fair
play and substantial justice.” Louis Vuitton Malletz`er, S.A. v. Mosserl' 736 F.3d 1339, 1355 (11th
Cir. 2013).

If this court were to assume that PLAINTIFFS’ claims arise out of or relate to at least one
of LPS, PC’s contacts with the State of Florida, based on PLAINTIFFS’ allegations that LPS, PC
committed intentional torts against PLAINTIFFS, a Florida resident and Florida limited liability
company, the exercise of personal jurisdiction over LPS, PC would still be inappropriate As
discussed below, LPS, PC has not purposefully availed itself of the privilege of conducting
activities within the forum state and thus has not invoked the benefit of the State of Florida’s
laws. Further, the exercise of personal jurisdiction would not comport with notions of fair play

and substantial justice.

Paris v. Levinson, et.al.
Case No.: 8:]9-cv-0423 ll | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 12 of 17 Page|D 595

i. LPS, PC has not Purposefullv Availed ltself of the Privile£e of Conductirzt7
Actz'vz’tl`es in within the State of Florida and has not Irtvoked the Benefz`t of
Florida ’s Laws.

There are two tests to determine whether purposeful availment has occurred in the

context of intentional torts, as alleged in this case: the “effects test” articulated in Calder

v. Jones, 465 U.S. 783 (1984) and the traditional analysis

Calder E[Zects T est

The court in Calder determined that a single tortious act by a non-resident defendant can
establish purposeful availment without consideration of whether the defendant had other contacts
with the forum state if the tort was “(l) intentional; (2) was aimed at the forum state; and (3)
caused harm that the defendant should have anticipated would be suffered in the forum state.
Louis Vuz'tton, 736 F.3d at 1356 quoting Lz`cciardello v. Lovelady, 544 F.3d 1280, 1286 (l lth Cir.
2008). However, in determining whether the tortious act was expressly aimed at the forum state
under the Calder Effects Test, a mere injury to a forum resident is not a sufficient connection to
the forum. Walden, 571 UC at 289-90 (explaining that “regardless of where a plaintiff lives or
Works, an injury is jurisdictionally relevant only insofar as it shows that the Defendant has
formed a contact with the forum state.”).

“The plaintiff cannot be the only link between the defendant and the forum... a
defendant’s contacts with the forum state may be intertwined with his transactions or interactions
with the Plaintiff or other parties But, the defendant’s relationship to the plaintiff, standing
alone, is an insufficient basis for jurisdiction.” Id. at 285-86. Thus, the proper question is not
where the plaintiff experiences a particular effect, but rather whether the defendant’s conduct

connects him to the forum in a meaningful way. Id. at 290.

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 12 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 13 of 17 Page|D 596

The court in Estes v. Rodin, addressing personal jurisdiction in relation to defamatory
statements made by out of state defendants, determined that none of the defendants had
purposefully availed themselves of the privilege of conducting activities within Florida, 259
So.3d 183, 194 (Fla. 3'rd DCA 2018). For its reasoning, the court cited the sworn affidavit of
defendant Rodin, attesting that: (1) she had "virtually no ties, connections or ongoing
obligations within . . . Florida"; (2) she did not advertise in Florida; (3) she did not own real
property or a bank account in Florida; (4) she did not have contracts with any Florida entities or
residents; and (5) she only had visited Florida once in the last seven years to drop off one client
who resided in New York and worked with Rodin in Califomia and New York. Id. at 194 . The
court also cited the sworn affidavit of defendant Nicholl, attesting that (1) neither company he
worked for engaged in business or solicited patients in Florida; (2) he did not "maintain, own, or
operate a business" or office in Florida; (3) he did not have or solicit patients in Florida; and (4)
he did not own real property or maintain a bank account in Florida, Id. at 194.

Finally, the court cited the sworn affidavit of defendant Brown attesting that: (1) he did
not own or maintain a business or registered agent in Florida; (2) he did not have a license to
conduct business in Florida; (3) he did not own real property or maintain a bank account in
Florida; (4) he did not advertise in Florida; (5) he had maintained only isolated contacts With
Florida residents and entities; and (6) he did not provide services to patients in Florida, Id at 194.
The court determined that because Estes failed to contest any of these statements the only link
between the defendants and Florida is the alleged injury to Plaintiffs. Thus, Plaintiffs failed to
satisfy the purposeful availment prong of the due process analysis Id at 194.

LEVINSON’s sworn affidavit attests identical or similar facts establishing that the only
link between himself, and by extension, LPS, PC, and Florida are PLAINTIFFS and the matters

pertaining to PLAINTIFFS alleged injury as result of LEVINSONS actions As previously

Paris v. Levinson, et.al.
Case No.: 8.‘19-cv-0423 13 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 14 of 17 Page|D 597

discussed, LPS, PC does not: own, hold or possess a license to conduct business in Florida;
operate, conduct, engage in, or carry on a business venture in Florida; operate any facilities
offices or conduct any business within Florida; own, manage, or operate any business within
Florida; own, hold possess or lease any real estate in Florida; have any contracts with business
in Florida; maintain any telephone listings in Florida; maintain any bank accounts or business
records in Florida; maintain or employ any business agents sales representatives or employees
in Florida; have any principles or officers holding residency in Florida; offer products or services
via websites specifically targeting potential customers in Florida; target any advertisements to
Florida; perform consulting services for any individual or business in Florida; and, has limited its
physical presence to three occasions through LEVINSON’s actions in over ten years wherein
LEVINSON was an unpaid speaker at a technical conference and for two court appearances on
behalf of himself, and LPS, PC, in an unrelated matter. Ajjidavit of William Levinsorz 1[ 18, 20-
21, attached hereto as Exhibit B

As in Este, the record here fails to contain any facts establishing that LPS, PC has created
any jurisdictionally relevant contacts with Florida, As such, LPS, PC has not purposefully
availed itselfof the State of Florida and cannot be subject to personal jurisdiction by this court

Traditz'onal Analysis

Under the traditional test, courts "identify all contacts between a nonresident defendant
and [Florida]" and determine "whether those contacts: (1) are related to the plaintiffs cause of
action; (2) involve some act by which the defendant purposefully availed himself of the
privileges of doing business within the forum; and (3) are such that the defendant should
reasonably anticipate being haled into court in the forum. Louis Vuittort, 736 F.3d at 1357.

As in Este, the only identifiable contact that LEVINSON has with the State of Florida is

his individual interactions with PLAINTIFFS and there is no predicate for extension of

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 14 | P a g c

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 15 of 17 Page|D 598

LEVINSON’s individual action to LPS, PC. While PLAINTIFFS’ causes of action may arise /
are related to LEVINSON’s interactions with PLAINTIFFS, the record clearly establishes that
none of LPS, PC’s contacts with Florida constitute purposeful availment of the privileges of
conducting business within Florida such that it should reasonably anticipate being haled into a
Florida court. As discussed above, LPS, PC does not conduct any type of business or service in
Florida, advertise in Florida, own any real property in Florida, maintain any bank accounts
maintain any contracts or offer services in Florida,

PLAINTIFFS have failed to identify any contact LPS, PC has with Florida that is not
related to PLAINTIFFS’ causes of action as alleged in this matter. Therefore, it is evident that
LPS, PC has not purposefully availed itself of the privilege of conducting activities within
Florida and should not reasonably anticipate being haled into court in Florida. As such, LPS, PC
lacks the minimum contacts necessary for this court to exercise personal jurisdiction over it
pursuant to the traditional purposeful availment analysis as well.

ii. Traditz'onal Notions ofFair Plav and Substantial Justice

In addition to the lack of purposeful availment of the privilege of conducting activities
within Florida, the exercise of personal jurisdiction by this court over LPS, PC would violate
traditional notions of fair play and substantial justice. The relevant factors to consider for
analyzing notion of fair play and substantial justice consist of: "(1) the burden on the defendant;
(2) the forum's interest in adjudicating the dispute; (3) the plaintiffs interest in obtaining
convenient and effective relief; and (4) the judicial system's interest in resolving the dispute."
Louis Vuitton, 736 F.3d at 1358.

As in Este, the evidence in this case establishes that exercise of personal jurisdiction over
LPS, PC Would violate traditional notions of fair play and substantial justice. LPS, PC is a

Pennsylvania corporation that confines its business practice to its geographical location LPS, PC

Paris v. Levinson, et.al.
Case No.: 8.‘19-cv-0423 15 | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 25 Filed 04/18/19 Page 16 of 17 Page|D 599

does not have any relevant contacts in Florida, other than those pertaining to PLAINTIFFS. And,
LPS, PC has not purposefully availed itself of the privilege of conducting activities in Florida.
While Florida may have an interest in providing its residents a forum to obtain relief from
intentional torts such as those PLAINTIFFS have alleged and it would be more convenient for
PLAINTIFFS to litigate in Florida, the burden on LPS, PC of litigating in this state significantly
outweighs these factors As such, the balance of the factors determining notions of fair play and
substantial justice also lead to the conclusion that Plaintiff does not have the minimum contacts
with Florida necessary to satisfy the Due Process requirements for establishing personal
jurisdiction over LPS, PC.

C. Conclusion

Based on the foregoing argument and the exhibits filed in support of its Motion to Dismiss
for Lack of Personal Jurisdiction, LPS, PC asserts that this court does not have personal
jurisdiction over its person as PLAINTIFFS have failed to establish that LPS, PC has sufficient
minimum contacts With the State of Florida to satisfy the Due Process requirements of the
Constitution.

WHEREFORE, defendant, LPS, PC, by and through its under signed counsel moves this
Honorable Court to enter an Order dismissing this case with prejudice as to LEVINSON

PRODUCTIVITY SYSTEMS, PC, for lack of personal jurisdiction

Paris v. Levinson, et.al.
Case No.: 8.'19~cv-0423 16 | P a g c

Case 8:19-cv-00423-WF.]-SPF Document 25 Filed 04/18/19 Page 17 of 17 Page|D 600

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on this 18th day of April, 2019, a true and correct copy of

the foregoing was served via electronic mail pursuant to Florida Rule of Judicial Administration

2.516 using Florida Court’s E-Filing Portal, or by U.S. Mail for those parties not subject to e-

mail or electronic service to: Glen H. Shrayer, Esq., Shrayer Law`Firm, LLC, Counsel for

Plaintiffs, gf_rs@shrayerlaw.com; and Matthew D. Miller, Esq. at mmiller@baumanlegal.com

and Amara B. Rodriguez, Esq. Bauman, Gant, Keeley, P.A.; Marc Timothy Smith, 8466

Lesourdesville West Chester Road, West Chester, OH, 45069-1929; Daryl Guberman, 1538

West Broad Street, Stratford, CT 06615, and Donald LaBelle, 44 Howarth Road, Oxford, MA

01540.

Paris v. Levinson, et.al.
Case No. .' 8:19-cv-0423

Mark Tischhauser, Esq,

For the Tischhauser Law Group
Attorneys for Defendant,

Levinson Productz`vity Systems, P. C
6301 Memorial Hwy

Suite 203

Tampa, FL 33615

(813) 243-9233 phone

(813) 24-9234 fax

E-mail: Service@tischhauserlaw.com

BY: /s/ /p/a/‘/€ 7/:'t'cMaace/‘

Mark Tischhauser, Esq.
FLA BAR NO.: 870676

17|Page

